Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-30-2007

Directv Inc v. Seijas
Precedential or Non-Precedential: Precedential

Docket No. 05-1682




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Directv Inc v. Seijas" (2007). 2007 Decisions. Paper 150.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/150


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                  PRECEDENTIAL

     UNITED STATES COURT OF APPEALS
          FOR THE THIRD CIRCUIT


                    No. 05-1682


      DIRECTV INC, a California corporation

                         v.

      NELSON SEIJAS; PHIL VANASSE; JEFF
ALFONSO; ROBERT ALLEN; RICHARD AMORE;
   COURTNEY ANGLIN; BRIAN APPLEBY;
      JERRY WAYNE ARNOLD; SCOTT A.
     WILLIAMSON; RICHARD AMORE,

                                  Third-Party Plaintiffs

                         v.

     DANA AMORE; SANDRA CUMMINGS,

                                  Third-Party Defendants

                   Scott Williamson,

                                       Appellant.


   On Appeal from the United States District Court
           for the District of New Jersey
              (D. C. No. 03-cv-02429)
      District Judge: Hon. Stanley R. Chesler


    Submitted under Third Circuit LAR 34.1(A)
               September 25, 2007

Before: AMBRO, JORDAN and ROTH, Circuit Judges
            (Opinion filed : November 30, 2007)

John W. Gibson, Esquire
1035 Fifth Avenue
Pittsburgh, PA 15219-6201

             Counsel for Appellant


Howard R. Rubin, Esquire
Marc J .Zwillinger, Esquire
Sonnenschein Nath & Rosenthal, LLP
1301 K. Street, N. W.
Suite 600, East Tower
Washington, D.C. 20005

Jonathan J. Sobel, Esquire
Galerman & Tabakin
1420 Walnut Street
Suite 1420
Philadelphia, PA 19103

Marc E. Wolin
Saiber, Schlesinger, Satz & Goldstein
One Gateway Center
Suite 1300
Newark, NJ 07102

             Counsel for Appellee




                       OPINION


ROTH, Circuit Judge:

       Defendant Scott Williamson appeals the District Court’s
grant of summary judgment in favor of DIRECTV, Inc., finding
that Williamson violated the Federal Communications Act, 47

                              2
U.S.C. § 605, and the Electronic Communications Privacy Act
of 1986, 18 U.S.C. § 2511. This appeal presents the question of
whether there is a private right of action for the unlawful
interception of encrypted satellite transmissions under those
statutory provisions. We hold that there is, and we will affirm
the order of the District Court.

I. Factual and Procedural Background

       DIRECTV filed a complaint against Williamson and
eight other defendants in the United States District Court for the
District of New Jersey on May 23, 2003. In Counts I and II of
its Complaint, DIRECTV alleged that Williamson and the other
defendants had illegally intercepted DIRECTV’s satellite
transmissions in violation of the Federal Communications Act
(47 U.S.C. § 605(a)) and the Electronic Communications
Privacy Act (18 U.S.C. § 2511(1)(a)). In Count III, DIRECTV
claimed that the defendants illegally possessed pirate access
devices in violation of the Electronic Communications Privacy
Act (18 U.S.C. § 2512(1)(b)).

       Williamson responded to DIRECTV’s complaint in a
November 24, 2003, letter, rejecting all allegations and claiming
that any devices purchased were not used for illegal activities.
On September 9, 2004, DIRECTV sent discovery requests to
Williamson’s address via certified mail. The parties discussed
those requests with the Magistrate Judge during an October 26,
2004, teleconference.

         Months passed, and Williamson failed to respond to
DIRECTV’s discovery requests. On December 23, 2004,
DIRECTV moved for summary judgment on Counts I and II.
Williamson opposed on the sole ground that he had not received
DIRECTV’s requests for admission. The District Court issued
an Opinion and Order granting DIRECTV’s motion, awarding
DIRECTV statutory damages, attorneys’ fees, and injunctive
relief. In its Opinion and Order, the District Court found that
Williamson had not “acted in good faith or without fault” in

failing to respond to DIRECTV’s discovery requests.
Williamson now appeals.

                                3
II. Discussion

       We have jurisdiction over this appeal from a final
judgment of the District Court pursuant to 28 U.S.C. § 1291.
We review the District Court’s grant of summary judgment de
novo. CAT Internet Servs. Inc. v. Providence Washington Ins.
Co., 333 F.3d 138, 141 (3d Cir. 2003).

       The issues that we must consider in this appeal are
whether DIRECTV has a private right of action under the
Federal Communications Act, 47 U.S.C. § 605, and the
Electronic Communications Privacy Act of 1986, 18 U.S.C. §
2511.1 Our review of questions of statutory interpretation is
plenary. DIRECTV, Inc. v. Pepe, 431 F.3d 162, 166 (3d Cir.
2005).

        We held in DIRECTV, Inc. v. Pepe, 431 F.3d 162 (3d Cir.
2005), that private parties may bring an action for damages and
injunctive relief for a violation of Section 2511 of the Electronic
Communications Privacy Act. Id. at 167. Our reasoning was
based on the plain language of Sections 2511(1)(a) and 2520.
Other circuits have reached the same conclusion. DIRECTV,
Inc. v. Bennett, 470 F.3d 565 (5th Cir. 2006); DIRECTV, Inc. v.
Nicholas, 403 F.3d 223 (4th Cir. 2005).

        We did not have to address directly in Pepe whether
Section 605 of the Federal Communications Act provides a
private right of action. But in describing DIRECTV’s claims in
that case, we stated, “Section 605 provides a civil remedy for the
unauthorized use or publication of various wire or radio
communications, including encrypted satellite broadcasts.”
Pepe, 431 F.3d at 164. We now hold that the Federal


   1
     It is well established that arguments not raised before the
District Court are waived on appeal. Belitskus v. Pizzingrilli,
343 F.3d 632, 645 (3d Cir. 2003). On appeal, Williamson
claims the District Court also erred in permitting the joinder of
multiple defendants and in granting injunctive relief.
Williamson did not raise those claims before the District Court,
and as such they have been waived.

                                4
Communications Act, 47 U.S.C. § 605, provides a private right
of action for violations of the statute’s prohibition of piracy of
airborne transmissions.

        The plain language of Section 605 makes clear that it
provides private parties with such a cause of action. Section
605(a) (the subject of Count I of DIRECTV’s complaint)
provides, in relevant part, “No person not being entitled thereto
shall receive or assist in receiving any interstate or foreign
communication by radio and use such communication (or any
information therein contained) for his own benefit or for the
benefit of another not entitled thereto.” 47 U.S.C. § 605(a).
Section 605(e)(3)(A), in turn, provides, “Any person aggrieved
by any violation of subsection (a) of this section . . . may bring
a civil action in a United States district court . . ..” 47 U.S.C §
605(e)(3)(A) (emphasis added). Section 605(e) plainly
authorizes a private action for violations of Section 605(a).

IV. Conclusion

       For the reasons stated above, we conclude that there is a
private right of action available under Section 605(a) of the
Federal Communications Act, 47 U.S.C. § 605(a). Accordingly,
we will affirm the District Court’s order granting summary
judgment in favor of DIRECTV.




                                5